Case 19-71296   Doc 2   Filed 10/24/19   Entered 10/24/19 13:51:00   Desc Main
                           Document      Page 1 of 6
Case 19-71296   Doc 2   Filed 10/24/19   Entered 10/24/19 13:51:00   Desc Main
                           Document      Page 2 of 6
Case 19-71296   Doc 2   Filed 10/24/19   Entered 10/24/19 13:51:00   Desc Main
                           Document      Page 3 of 6
Case 19-71296   Doc 2   Filed 10/24/19   Entered 10/24/19 13:51:00   Desc Main
                           Document      Page 4 of 6
Case 19-71296   Doc 2   Filed 10/24/19   Entered 10/24/19 13:51:00   Desc Main
                           Document      Page 5 of 6
Case 19-71296   Doc 2   Filed 10/24/19   Entered 10/24/19 13:51:00   Desc Main
                           Document      Page 6 of 6
